The writ of error here brings for review judgment of conviction of manslaughter under an information charging murder in the second degree.
The only question presented is whether or not the evidence is sufficient to sustain the verdict and judgment. *Page 417 
A careful reading of the Bill of Exceptions contained in the transcript of record discloses ample substantial evidence to sustain the verdict and judgment.
Therefore, the judgment should be affirmed.
It is so ordered.
Affirmed.
WHITEFIELD, C.J., and TERRELL, BROWN, BUFORD and DAVIS, J.J., concur.